Citation Nr: 0910362	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran's report of discharge dated in August 1991 
reflects that he served in the Southwest Asia theatre of 
operations from December 1990 to April 1991, and that he had 
13 years prior active service and 23 years prior inactive 
service.  

Other personnel records reflect service in the National Guard 
from September 1972 to July 1999.  He served a period of 
federal active duty for special work (ADSW) from May 9-11, 
1998.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, in which service connection for eye 
problems was denied.

The Board remanded the Veteran's claim for additional 
development in March 2007 and March 2008.  As per the March 
2008 remand, the Veteran was provided with an additional VA 
medical examination and the RO attempted to again verify his 
periods of his active military service.


FINDING OF FACT

The preponderance of the evidence is against a finding of a 
relationship between the current eye disability and service; 
and the preponderance of the evidence is against a finding 
that the Veteran currently has an amourosis fugax disability 
of his eyes.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2002, and post-adjudication notice 
by letters dated in April 2007 and April 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the etiology of the 
claimed disability.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for an eye disability.  
He claims that while on active duty in 1994 or 1995 he had 
testing on his eye and the physician told him to keep the 
images because someday he may need them, and that on May 11, 
1998, an eye condition in which straight lines appeared wavy 
and objects were darker began.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present eye disability.  May 2002 VA 
treatment records note that the Veteran had a past medical 
history of amourosis fugax in 1997, and the Veteran was given 
an impression of history of amourosis fugax, Veteran denied 
any further episode.  A VA examination was conducted in April 
2007 and the Veteran was diagnosed with high myopia, immature 
cataracts, presumed ocular hisotplasmosis, posterior vitreous 
detachment, right eye, and pterygia, right eye.  

STRs dated in July 1993 indicate that the Veteran had images 
of his eyes conducted, and an October 1994 STR indicates that 
the Veteran was given a prescription of spectacles. 

Records during his period of active duty for special work 
include a May 11, 1998 record, which notes that the Veteran 
indicated that two weeks prior he had an episode of graying 
out of vision in the left eye followed by two similar 
episodes a few days later.  The Veteran specifically 
complained of "different, dark, blurred vision" in the right 
eye.  There were also complaints of vertical curvy lines. The 
impressions were cupped disc, intra ocular pressure; octusus 
cystic hystoplastomis syndrome; pre-retinal membrane; and 
episode of amourosis fugax.

A November 2000 memorandum from a Judge Advocate indicates 
that the Veteran's amaurosis fugax was a temporary visual 
disturbance caused by a brief interruption of blood flow to a 
part of the eye.  It was concluded that this condition was 
not in the line of duty, not due to his own misconduct, and 
was not aggravated.  

As the record shows a present eye disability and in-service 
treatment for the Veteran's eyes, the determinative issue is 
whether these are related.

In September 2007 the same VA examiner who conducted the 
April 2007 VA examination noted above, indicated that he 
reviewed the Veteran's private, service, and VA medical 
records.  He opined that the Veteran's functional visual 
impairment is not caused by, or a result of, injury incurred 
in service.  The rationale provided for this opinion was that 
the Veteran has only one visual impairment, and that is age 
related cataracts.  There were no other visual impairments 
noted in his April 2007 VA examination.  

The same VA examiner who conducted the April 2007 VA 
examination and provided the September 2007 VA 
ophthalmological opinion, provided another ophthalmological 
opinion in October 2008.  The examiner opined that the 
Veteran's presumed ocular histoplasmosis syndrome (POHS) is 
less likely as not caused by or a result of active duty 
service.  The rationale provided for this opinion was that 
POHS is commonly acquired by breathing the spores released 
from bird feces and is most common in the Mississippi Delta 
region of the U.S., which is where the Veteran grew up and 
lived most of his life.  Likewise, he opined that the 
Veteran's cataracts are not caused by, or a result of, active 
duty service.  The rationale provided for this opinion was 
that the Veteran's cataracts are an age-related type of 
cataract.  The examiner opined that the Veteran's pterygium 
is less likely as not caused by, or a result of, active duty 
service.  The rationale provided for this opinion was that 
pterygium is common in patients who spend prolonged time in 
very sunny environments close to the equator.  The Veteran 
spent a few months in the desert in Saudi Arabia, but it 
could have easily been acquired by working outside in the 
U.S., or even vacationing in various places.  Additionally, 
pterygium is not causing any visual disability and is not 
even threatening to cause a disability.  Finally, the 
examiner opined that the Veteran's posterior vitreous 
detachment (PVD) is not caused by, or a result of, active 
duty service.  The rationale provided for this opinion was 
that PVD is typically an age-related condition and does not 
cause a disability.  The probability of any patient over 50 
years old of having PVD is equal to their age.  

The negative evidence in this case outweighs the positive.  
Although the veteran received treatment for amourosis fugax 
during service in May 1998, May 2002 VA treatment records do 
not note a present condition, only that the Veteran had a 
past medical history of amourosis fugax in 1997.  Nor does 
the April 2007 VA examination report not note a current 
diagnosis of amourosis fugax or any residual disability 
stemming from the in-service amourosis fugax.  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Regarding his current eye disability, the Veteran genuinely 
believes that his eye disability was incurred in service.  
His factual recitation as to in-service treatment for his 
eyes is accepted as true.  However, as a layperson, lacking 
in medical training and expertise, the Veteran cannot provide 
a competent opinion on a matter as complex as the diagnosis 
or etiology of his claimed eye disability and his views are 
of no probative value.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by 
the detailed opinion provided by the VA medical professional 
who thoroughly discussed the medical evidence of record and 
the etiologies of the various diagnoses related to the 
Veteran's eyes.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006)).  A competent medical expert makes these opinions 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the claim for an 
eye disability; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

ORDER

Entitlement to service connection for an eye disability is 
denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


